 
AMENDMENT NO. 1


TO


EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment No. 1 to the Executive Employment Agreement (“Amendment”), dated
November 14, 2013, is by and between Marathon Patent Group Inc., a Nevada
corporation with an address c/o National Corporate Research Ltd, 2020 South
Minnesota Street, Carson City, Nevada 89703 (the “Company”), and Doug Croxall,
an individual with a mailing address of 2331 Mill Road, Suite 100, Alexandria,
Virginia 22314 (the “Executive”).
 
WHEREAS, the parties entered into an Executive Employment Agreement on November
14, 2012 (the “Employment Agreement”); and
 
WHEREAS, the parties wish to amend the Employment Agreement as set forth below,
with the understanding that all other provisions of the Employment Agreement
shall remain unchanged;
 
NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:
 
1.           Section 2 of the Employment Agreement shall be amended in its
entirety to read as follows:


Term. The term of this Agreement shall commence on the Effective Date and shall
continue until November 14, 2017.  “Employment Period” shall mean the initial
term plus the renewal period, if any.


2.           Section 4 of the Employment Agreement shall be amended in its
entirety to read as follows:


Base Salary.  For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period an
initial base salary (the "Base Salary") at an annual rate of $350,000.
Commencing on November 14, 2013, the Base Salary shall be increased to $480,000,
subject to a 3% increase every year thereafter during the Employment
Period.  The Base Salary shall be paid in periodic installments in accordance
with the Company's regular payroll practices.


2.
The terms and conditions of all other sections of the Employment Agreement shall
remain unchanged and in full force and effect.



IN WITNESS WHEREOF, the parties have executed this agreement as of November 14,
2013.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to the Amendment No. 1 to Executive Employment Agreement]
 
 

 
MARATHON PATENT GROUP, INC.
           
By: 
/s/ Doug Croxall
     
Name: Doug Croxall 
Title: Chief Executive Officer
                    DOUG CROXALL             /s/ Doug Croxall  

 
 
 






 
 